DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 18 are objected to because of the following informalities:  
Claims 5 and 18 should each end with a period (.). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Alexanian” (US 5920240). 
Claims 1 and 15: Alexanian discloses a system for probe calibration comprising: 
an integrated transverse electromagnetic (TEM) transmission line structure (col. 5, ll. 6-12 and col. 6, first para.) that includes a printed circuit board (PCB) (40-44, Fig. 3) and an air-dielectric waveguide (between 42 and 44), wherein the air-dielectric waveguide comprises an air trace in a cutout slot 46 of the PCB (see Fig. 3); 
a first connector 12 (Fig. 1) electrically coupled to a first end of the air-dielectric waveguide; and 
a second connector 14 electrically coupled to a second end of the air-dielectric waveguide.
Alexanian fails to expressly teach the air-dielectric waveguide being a coplanar waveguide (CPW). 
However, Alexanian teaches “A transition from a slotline 34 to a microstrip or coplanar waveguide (CPW) can be employed to incorporate microstrip or CPW base active circuits on cards 34. This approach is amenable to both model fabrication or hybrid design for slotline card 34.” (Col. 6, ll. 18-22.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Alexanian’s air-dielectric waveguide to be a CPW, in order to incorporate CPW base active circuits, thereby achieving a hybrid design. 

Claims 4-5: Alexanian discloses the integrated TEM transmission line structure of claim 1, further comprising at least one connector 12, 14 (Fig. 1) electrically coupled to either a first end of the air- dielectric CPW or an opposite end of the air-dielectric CPW; 
wherein an impedance of the at least one connector matches an impedance of the air-dielectric CPW (col. 5, first para.).

Claims 7 and 17: Alexanian discloses wherein the air trace is un-plated (see Fig. 3).

Method claim 8 recites limitations that are encompassed by those recited in claim 1. Hence, claim 8 is rejected for the same reason(s) given above in claim 1. (It is respectfully requested to recite the “TEM” feature of claim 1, thereby having same scope as claim 1.)

Method claims 11, 12 and 14 recite limitations that are encompassed by those recited in claims 4, 5 and 7, respectively. Hence, these method claims are rejected for the same reason(s) given above. 

Claim 18: Alexanian discloses the system of claim 15, wherein an impedance of each of the first connector and the second connector matches an impedance of the air-dielectric CPW (col. 5, first para.). 

Claim 20: Alexanian discloses the system of claim 15, wherein the air-dielectric CPW is configured to transmit signals having a frequency from a very low frequency (VLF) band (8 GHz) of radio frequencies to extremely high frequency (EHF) band of radio frequencies (15 GHz; col. 5, last para.).
(Recitations of “VLF band” and “EHF band” are deemed nebulous absent specific frequency ranges or bands claimed; e.g., “30 GHz” EHF band as per original spec.) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alexanian (cited above) in view of “Suh” (US 2007/0024515). 
Claim 9: Alexanian fails to expressly teach plating the air trace with copper.
However, the courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Nevertheless, Suh discloses plating the air trace (of CPW 150 in Fig. 1) with copper. 
Suh teaches in ¶ [0014], “The dual-band WLAN antenna may be achieved by using a plurality, such as by way of example and not limitation, using two slots made in the copper plate printed on a dielectric substrate. It is understood that the present invention is not limited to the metal copper for the plate. A main slot may be fed by a coplanar waveguide and the second slot may be etched next to the main radiating slot. The compact form factor of the slot antenna enables it to be easily installed in the lid of a laptop computer. The slot antenna may also provide a bi-directional pattern with half-power beam width of 80 degree for each beam, so the antenna may have angular coverage of about 160 degree in a single element. Further, the printed coplanar waveguide feed system enables to print the antenna on the same printed circuit board of radio transceiver.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Alexanian’s invention to plate the air trace with copper, in order use a desired material to facilitate dual band operation. 
 
Allowable Subject Matter
Claims 2, 3, 6, 10, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (US 2016/0018393), Figs. 2-4
Facer (US 2002/0180570), Figs. 1-3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845